Case: 20-1830    Document: 58     Page: 1   Filed: 07/14/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

  TR INTERNATIONAL TRADING COMPANY, INC.,
               Plaintiff-Appellant

                             v.

 UNITED STATES, UNITED STATES DEPARTMENT
    OF COMMERCE, INTERNATIONAL TRADE
     ADMINISTRATION, GINA M. RAIMONDO,
  SECRETARY OF COMMERCE, TROY MILLER, IN
  HIS OFFICIAL CAPACITY AS SENIOR OFFICIAL
       PERFORMING THE DUTIES OF THE
 COMMISSIONER FOR UNITED STATES CUSTOMS
   AND BORDER PROTECTION, UNITED STATES
      CUSTOMS AND BORDER PROTECTION,
               Defendants-Appellees
              ______________________

                        2020-1830
                  ______________________

    Appeal from the United States Court of International
 Trade in No. 1:19-cv-00022-MAB, Judge Mark A. Barnett.
                  ______________________

                  Decided: July 14, 2021
                  ______________________

    JOHN MICHAEL PETERSON, Neville Peterson LLP, New
 York, NY, argued for plaintiff-appellant. Also represented
 by LAWRENCE JOSEPH BOGARD, MICHAEL KONRAD
 TOMENGA, Washington, DC.
Case: 20-1830    Document: 58      Page: 2    Filed: 07/14/2021




 2                           TR INTERNATIONAL TRADING    v. US



     JOSHUA E. KURLAND, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for defendants-appellees. Also repre-
 sented by JEFFREY B. CLARK, JEANNE DAVIDSON, LOREN
 MISHA PREHEIM.

     WILLIAM MITCHELL PURDY, Office the Chief Counsel for
 Trade Enforcement and Compliance, United States De-
 partment of Commerce, Washington, DC, for defendants-
 appellees United States Department of Commerce, Inter-
 national Trade Administration, Gina M. Raimondo.

    PAULA S. SMITH, Office of the Assistant Chief Counsel,
 United States Bureau of Customs and Border Protection,
 United States Department of Homeland Security, New
 York, NY, for defendant-appellee United States Customs
 and Border Protection.
                 ______________________

     Before PROST *, CHEN, and HUGHES, Circuit Judges.
 HUGHES, Circuit Judge.
     After duties were assessed on its import of citric acid,
 Appellant TR International Trading Company, Inc. filed
 suit in the Court of International Trade, asserting jurisdic-
 tion under 28 U.S.C. § 1581(i). Because § 1581(i) is a resid-
 ual grant of jurisdiction and because TRI had other
 adequate avenues for its claims, we affirm the Court of In-
 ternational Trade’s dismissal for lack of jurisdiction.
                               I
      In 2017, TR International Trading Company, Inc. (TRI)
 filed 17 entries of citric acid with various U.S. ports. The
 entries identified India as the country of origin, and TRI


     *  Sharon Prost vacated the position of Chief Judge
 on May 21, 2021.
Case: 20-1830    Document: 58       Page: 3   Filed: 07/14/2021




 TR INTERNATIONAL TRADING   v. US                           3



 listed Posy Pharmachem PVT. LTD. (Posy) as the manu-
 facturer. Claiming India as the country of origin allowed
 TRI to file the subject entries as type 01 “consumption” en-
 tries, which are not subject to duties, rather than type 03
 “consumption—antidumping (AD)/countervailing duty
 (CVD)” entries. TR Int’l Trading Co. v. United States,
 433 F. Supp. 3d 1329, 1334 (Ct. Int’l Trade 2020) (Deci-
 sion).
      On February 1, 2018, U.S. Customs and Border Protec-
 tion (Customs) requested information from TRI regarding
 the 17 entries. On March 19, 2018, TRI responded with doc-
 umentation of Posy’s purchase and receipt of citric acid
 monohydrate from suppliers in India and Posy’s processing
 of the citric acid monohydrate into citric acid anhydrous.
 TRI argued that “[t]he processing of the citric acid mono-
 hydrate into citric acid anhydrous performed by Posy sat-
 isfies the new and different product test for a substantial
 transformation thereby establishing India as the country
 of origin of the citric acid anhydrous it supplied to TRI.”
 Decision, 433 F. Supp. at 1334 (quoting Def.’s Mot. to Dis-
 miss, Attach. B, No. 1:19-cv-22 (Ct. Int’l Trade 2019), ECF
 No. 17) (alteration in original). However, TRI admits that
 the origin of the citric acid monohydrate is unknown. Id.
 at 1334 n.2. Customs extended liquidation of the 17 entries
 on May 16, 2018. Id. at 1334; see also 19 U.S.C. § 1504(b)(1)
 (permitting extension of the time period for liquidation
 when Customs requires additional information “for the
 proper appraisement or classification of the imported or
 withdrawn merchandise”).
     On October 3, 2018, Customs informed TRI via email
 that its review of TRI’s entries had been transferred to Cus-
 toms’ Pharmaceuticals, Health & Chemicals Center for Ex-
 cellence and Expertise (PCEE). Decision, 433 F. Supp.
 at 1334. In the email, PCEE stated that it had not received
 TRI’s response to Customs’ February 1, 2018 request for
 information and, thus, on September 6, 2018, Customs had
Case: 20-1830     Document: 58     Page: 4    Filed: 07/14/2021




 4                            TR INTERNATIONAL TRADING    v. US



 issued a Notice of Action to TRI setting the entries for liq-
 uidation. Id. The Notice stated:
     As of today, this office has not received a response
     to the CBP-28 originally sent on 2/1/18 requesting
     information to support the use of India as the coun-
     try of origin for the Citric acid on these entries. We
     believe the Citric Acid is of Chinese origin and sub-
     ject to antidumping and countervailing duties. The
     proposed change includes changing the entry to
     type 03 and adding antidumping case A570-937-
     000/156.87% and countervailing case C570-938-
     000/8.14%. If this office does not receive documents
     to support your use of [India] as country of origin
     within 20 days of this notice, the entries will be
     changed as proposed.
 Id. at 1334–35 (citation omitted) (alterations in original).
 TRI provided evidence of its March 2018 responses and
 PCEE responded that the Customs’ Office of Laboratory
 and Scientific Services (Customs’ Lab) would consider
 Posy’s processing of the citric acid in India. Id. at 1335.
     The lab report stated: “The process described is that of
 drying citric acid to remove solvate water. . . . [T]he name
 and CAS registry number are changed as a result of this
 process. However, the character of the product as citric acid
 is not altered. . . . [B]oth materials are largely suited for
 the same purposes.” J.A. 84. Based on these findings, Cus-
 toms determined that the product was not substantially
 transformed.
     On October 24, 2018, Customs sent an email to TRI,
 advising TRI that the citric acid was not substantially
 transformed and therefore not a product of India. Decision,
 433 F. Supp. at 1335. Customs also stated that the entries
 “would be liquidated with the applicable consumption,
 anti-dumping and countervailing duties.” Id. (citation
 omitted).
Case: 20-1830     Document: 58      Page: 5   Filed: 07/14/2021




 TR INTERNATIONAL TRADING   v. US                            5



     On October 31, 2018, TRI requested that Customs ex-
 tend liquidation to permit TRI time to challenge the con-
 clusion as to country of origin. Id.
     On November 13, 2018, a Customs National Import
 Specialist agreed with the Customs’ Lab conclusion that
 the processing did not transform the citric acid. Id. at 1336.
 The official suggested TRI obtain a scope ruling from the
 U.S. Department of Commerce (Commerce) if it disagreed.
 Id.
     On December 7, 2018, Customs liquidated the entries,
 and on December 12, 2018, Customs issued a Notice of Ac-
 tion to TRI stating that the entries had been liquidated ac-
 cording to the Citric Acid Orders, 1 which set forth the
 relevant duties. Id.
      TRI filed suit in the Court of International Trade
 (Trade Court) on February 7, 2019, asserting § 1581(i)’s re-
 sidual grant of jurisdiction. Id. Separately, TRI also pro-
 tested Customs’ liquidation of its entries. Id. One protest
 covered a single entry, while another covered the remain-
 ing 16 entries. TRI requested accelerated disposition of the
 first protest, and that protest was deemed denied by oper-
 ation of law 30 days after the date of mailing. Id. Customs
 suspended action on the larger set of protests in light of
 this litigation. Id. The Trade Court dismissed this suit for
 lack of jurisdiction because jurisdiction was available un-
 der other subsections of § 1581, thereby prohibiting use of
 residual jurisdiction. Decision, 433 F. Supp. at 1337–46.



     1   Citric Acid and Certain Citrate Salts from Canada
 and the People’s Republic of China, 74 Fed. Reg. 25,703
 (Dep’t Commerce May 29, 2009) (antidumping duty or-
 ders); Citric Acid and Certain Citrate Salts from the Peo-
 ple’s Republic of China, 74 Fed. Reg. 25,705 (Dep’t
 Commerce May 29, 2009) (notice of countervailing duty or-
 der).
Case: 20-1830     Document: 58       Page: 6    Filed: 07/14/2021




 6                             TR INTERNATIONAL TRADING     v. US



                                II
     We review de novo the Trade Court’s decisions to grant
 the government’s motion to dismiss for lack of subject mat-
 ter jurisdiction. Hutchison Quality Furniture, Inc. v.
 United States, 827 F.3d 1355, 1359 (Fed. Cir. 2016) (citing
 Juice Farms, Inc. v. United States, 68 F.3d 1344, 1345
 (Fed. Cir. 1995)). The party invoking the Trade Court’s ju-
 risdiction, here the plaintiff, bears the burden of establish-
 ing subject matter jurisdiction. Norsk Hydro Can., Inc. v.
 United States, 472 F.3d 1347, 1355 (Fed. Cir. 2006).
      Section 1581(i) is a residual grant of jurisdiction for the
 Trade Court. Where a plaintiff asserts § 1581(i) jurisdic-
 tion, it “bears the burden of showing that another subsec-
 tion is either unavailable or manifestly inadequate.” Erwin
 Hymer Grp. N. Am., Inc. v. United States, 930 F.3d 1370,
 1375 (Fed. Cir. 2019) (citation omitted); see also Sunpreme
 Inc. v. United States (Sunpreme I), 892 F.3d 1186, 1191
 (Fed. Cir. 2018) (“Section 1581(i) embodies a ‘residual’
 grant of jurisdiction[] and may not be invoked when juris-
 diction under another subsection of [section] 1581 is or
 could have been available, unless the remedy provided un-
 der that other subsection would be manifestly inadequate.”
 (citation omitted)). Otherwise, plaintiffs would be able to
 circumvent the method that Congress intended for them to
 bring certain types of claims. Erwin Hymer, 930 F.3d at
 1374.
     Commerce is charged with interpreting the scope of an
 order, but Customs applies and enforces the order through
 the assessment and collection of antidumping and counter-
 vailing duties. See Sunpreme I, 892 F.3d at 1188; Sunpreme
 Inc. v. United States (Sunpreme III), 946 F.3d 1300, 1317
 (Fed. Cir. 2020). Relevant here, § 1581(a) grants the Trade
 Court jurisdiction to review a denied protest of a Customs
 decision. 28 U.S.C. § 1581(a); 19 U.S.C. § 1515. Section
 1581(c) grants the Trade Court jurisdiction to review Com-
 merce’s scope determinations. 28 U.S.C. § 1581(c);
Case: 20-1830     Document: 58       Page: 7    Filed: 07/14/2021




 TR INTERNATIONAL TRADING    v. US                             7



 19 U.S.C. § 1516a(a)(2)(B)(vi). TRI bears the burden of
 proving that these avenues were either unavailable or
 manifestly inadequate to address its claims. TRI has not
 met that burden.
                                A
     To the extent that TRI challenges Customs’ factual de-
 termination that the citric acid originated in China, we
 agree with the Trade Court that TRI “failed to establish
 that its claims challenging [Customs’] application of the
 Citric Acid Orders . . . may not properly be subject of a Cus-
 toms protest and judicial review pursuant to 28 U.S.C.
 § 1581(a).” Decision, 433 F. Supp. 3d at 1341.
      Protests are the typical avenue for addressing factual
 or procedural issues in Customs determinations. See
 19 U.S.C. § 1514(a) (noting that “any clerical error, mistake
 of fact, or other inadvertence” in a “liquidation” or decision
 regarding “rate and amount of duties chargeable” “shall be
 final . . . unless a protest is filed” or judicial review is ob-
 tained); Xerox Corp. v. United States, 289 F.3d 792, 794
 (Fed. Cir. 2002) (noting that “findings of Customs as to the
 classification and rate and amount of duties chargeable are
 protestable to Customs under 19 U.S.C. § 1514(a)(2)” and
 that “[d]enial of protests are reviewable by the Court of In-
 ternational Trade [under] 28 U.S.C. § 1581(a)” (quotation
 marks omitted)).
      At root, TRI contests the factual determination that the
 citric acid originated in China. TRI argues that there is no
 evidence regarding the citric acid’s origin, and that Cus-
 toms therefore erred in determining the acid to be from
 China. See, e.g., Decision, 433 F. Supp. 3d at 1339 (“TRI
 asserts [that] Customs maintained an ‘unsupported belief’
 as to country of origin.”) (citation omitted); Appellant’s Br.
 34–35. This argument should be made through a Customs
 protest. “[W]here the scope of a duty order is unambiguous
 and undisputed, and the goods clearly do not fall within the
 scope of the order, Customs’ misapplication of the duty
Case: 20-1830     Document: 58     Page: 8    Filed: 07/14/2021




 8                            TR INTERNATIONAL TRADING    v. US



 order is a protestable decision reviewable by the [Trade
 Court] under § 1581(a).” Sunpreme I, 892 F.3d at 1192 (ci-
 tation omitted); see also Appellant’s Br. 3 (noting that one
 of the issues before the Trade Court was Customs’ assess-
 ment of duties on TRI’s entries of citric acid pursuant to
 “unambiguous” orders) (emphasis in original).
     TRI also argues that a protest of Customs’ factual de-
 terminations was unavailable or inadequate because TRI
 did not have notice that Customs made any factual findings
 regarding country of origin. This argument is untenable
 considering Customs’ October 3, 2018 email, which stated
 that Customs “believe[s] the Citric Acid is of Chinese origin
 and subject to antidumping and countervailing duties,” De-
 cision, 433 F. Supp. at 1334–35 (citation omitted), and Cus-
 toms’ October 24, 2018, email informing TRI that the citric
 acid was not substantially transformed, id. at 1335. Cus-
 toms made a factual determination that the hydrous citric
 acid originated in China and notified TRI accordingly.
     TRI “offers no persuasive rationale as to why a protest
 proceeding is unavailable—indeed, it cannot, given its
 lodging of two Customs protests.” Id. at 1342. We agree
 that the Trade Court does not have residual jurisdiction
 under § 1581(i) to address these factual and procedural ar-
 guments.
                               B
     To the extent that TRI challenges Customs’ use of the
 substantial transformation test, we agree with the Trade
 Court that “TRI has also failed to establish that it could not
 have challenged Customs’ country of origin [determina-
 tion] by requesting a scope ruling from Commerce and, if
 necessary, judicial review pursuant to 28 U.S.C. § 1581(c).”
 Id. at 1343.
     TRI claims that Customs’ application of the substantial
 transformation test interpreted the scope of the origin term
 “from the People’s Republic of China” in the Citric Acid
Case: 20-1830     Document: 58      Page: 9   Filed: 07/14/2021




 TR INTERNATIONAL TRADING   v. US                            9



 Orders to include TRI’s citric acid entries, Reply Br. 18;
 J.A. 56–57, and TRI seeks relief reversing this determina-
 tion, see J.A. 59–60 (requesting that the entries be liqui-
 dated “without antidumping and countervailing duties on
 TRI’s citric acid from India”). “[T]he proper remedy [for
 such arguments] is for the importer to seek a scope inquiry
 from Commerce, the result of which may subsequently be
 challenged before the [Trade Court].” Sunpreme I, 892 F.3d
 at 1193; see also Bell Supply Co. v. United States, 888 F.3d
 1222, 1229 (Fed. Cir. 2018) (holding that application of the
 substantial transformation test is an appropriate part of
 scope determinations).
      Attempting to recast its arguments as directed to some-
 thing other than the scope of the Citric Acid Orders, TRI
 contends that Customs acted outside its authority by de-
 termining that TRI’s imports were subject to the Orders.
 See J.A. 54–57. But we held in Sunpreme I that recasting a
 scope dispute as a challenge to an alleged ultra vires action
 does not create § 1581(i) jurisdiction. See Sunpreme I, 892
 F.3d at 1193 (“Sunpreme’s characterization of its appeal as
 challenging Customs’ allegedly ultra vires action is una-
 vailing. ‘[A] party may not expand a court’s jurisdiction by
 creative pleading.’ . . . Instead, ‘we look to the true nature
 of the action in the district court in determining jurisdic-
 tion of the appeal.’”) (quoting Norsk, 472 F.3d at 1355 (Fed.
 Cir. 2006)). Here, TRI contests the application of the Citric
 Acid Orders to its entries and seeks a determination that
 its entries should be liquidated as not within the scope of
 the orders. See J.A. 59–60. This is “the very relief associ-
 ated with a scope ruling,” so “[t]he appropriate remedy for
 this type of claim is to request a scope ruling from Com-
 merce.” Sunpreme I, 892 F.3d at 1193.
     Moreover, we held in Sunpreme III that Customs does
 have authority to determine in the first instance whether
 imports are covered by such orders. See Sunpreme III, 946
 F.3d at 1317 (“Customs has a statutory responsibility to fix
 the amount of duty owed on imported goods. See 19 U.S.C.
Case: 20-1830    Document: 58     Page: 10    Filed: 07/14/2021




 10                          TR INTERNATIONAL TRADING    v. US



 § 1500(c). As part of that responsibility, Customs is both
 empowered and obligated to determine in the first instance
 whether goods are subject to existing antidumping or coun-
 tervailing duty orders.”). In other words, under the Sun-
 preme framework, Customs makes initial determinations
 regarding whether goods are subject to an order, even if
 there is some ambiguity involved in the order’s application.
 Id. at 1317–18. If an importer disagrees with Customs’ de-
 termination, “the proper remedy is for the importer to seek
 a scope inquiry from Commerce, the result of which may
 subsequently be challenged before the [Trade Court].” Sun-
 preme I, 892 F.3d at 1193.
     The Sunpreme line of cases is applicable here—indeed,
 the Trade Court stayed this case awaiting our holding in
 Sunpreme III—but TRI makes a couple of unavailing at-
 tempts to distinguish the Sunpreme cases. For example,
 TRI argues that here it is contesting Customs’ anticircum-
 vention analysis rather than scope analysis. But Customs’
 determination centered on the substantial transformation
 test, Decision, 433 F. Supp. at 1335; J.A. 84, which indi-
 cates a scope determination rather than an anticircumven-
 tion analysis, see Bell Supply, 888 F.3d at 1229 (noting that
 the “substantial transformation analysis to determine
 country of origin” comes “before resorting to the circumven-
 tion inquiry.”).
      TRI also argues that seeking a scope ruling would have
 been futile here because there would not have been time
 for Commerce to conduct that analysis before liquidation.
 But this argument makes many assumptions, including
 that Customs would not have suspended liquidation and
 that Commerce would not have promptly initiated a scope
 proceeding. The burden is on TRI to demonstrate that
 § 1581(c) jurisdiction is unavailable or manifestly inade-
 quate, and hypotheticals are not enough to carry that bur-
 den. See Chemsol, LLC v. United States, 755 F.3d 1345,
 1355 (Fed. Cir. 2014) (noting that mere belief that a plain-
 tiff has no adequate remedy under another subsection of
Case: 20-1830   Document: 58        Page: 11   Filed: 07/14/2021




 TR INTERNATIONAL TRADING   v. US                          11



 § 1581 is not enough to allow use of residual jurisdiction
 under § 1581(i)).
     TRI has not carried its burden of proving that a scope
 determination was unavailable or manifestly inadequate,
 so we agree that the Trade Court does not have residual
 jurisdiction under § 1581(i) to address TRI’s arguments.
                             III
     We have considered TRI’s other arguments and find
 them unpersuasive. Because TRI has not demonstrated
 that another subsection of § 1581 was unavailable or man-
 ifestly inadequate, TRI cannot bring its claims under
 § 1581(i) residual jurisdiction. We therefore affirm the
 Trade Court’s dismissal for lack of jurisdiction.
                       AFFIRMED